                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


GI’ANNA KILLIAN,

                    Plaintiff,

v.                                                   Case No: 6:19-cv-233-Orl-40LRH

NATIONWIDE MEDICAL LICENSING,
LLC and ALEXIS MCGUIRE,

                    Defendants.
                                       /

                                       ORDER

      This cause is before the Court on the parties’ Joint Renewed Motion and

Memorandum of Law in Support of Request for Approval of Settlement (Doc. 17) filed on

May 8, 2019. The United States Magistrate Judge has submitted a report recommending

that the motion be granted.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed May 28, 2019 (Doc. 18), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Joint Renewed Motion and Memorandum of Law in Support of Request

for Approval of Settlement (Doc. 17) is GRANTED.

      3.     This matter is DISMISSED with prejudice.

      4.     The Clerk is DIRECTED to close the file.
      DONE AND ORDERED in Orlando, Florida on June 12, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     2
